Citation Nr: 1147366	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Lilli Marder, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to February 1957. He died in July 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and May 2007 rating decisions of the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant submitted a February 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO. A hearing was scheduled in February 2010, but the appellant did not appear and did not provide any explanation for her absence. Accordingly, her request for a hearing is considered withdrawn, and the Board may proceed with review of the claim. 38 C.F.R. § 20.704(d) (2011).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In the February 2009 substantive appeal, the appellant asserted that the cause of the Veteran's death was respiratory and VA records preceding his death showed treatment for bronchial asthma. She alleged that "[t]he asthma became severe and evolved into chronic obstructive pulmonary disease (COPD). The bronchial asthma was never fully and satisfactorily resolved."

In connection with the claim on appeal, a VA medical opinion was requested to determine if the Veteran's service-connected asthma contributed in any way towards his death and if the Veteran's decompensated COPD was related to his bronchial asthma. In January 2007, a VA physician noted review of the Veteran's claims file and VA computerized patient record, to include an April 7, 2006 progress note in the computerized patient record system (CPRS) that showed the Veteran's respiratory condition as "bronchial asthma - moderate persistent." After review of such records, she opined that the Veteran's service-connected bronchial asthma did not contribute to the Veteran's death because "COPD is a different entity from [b]ronchial [a]sthma, even when they are both obstructive pulmonary conditions. COPD is not directly related to asthma. In the [r]ecord reviewed, COPD is the one mentioned as one of the diagnoses involved in the symptomatology causing [the] [V]eteran['s] death, and not [b]ronchial [a]sthma, which is the condition for which [the] [V]eteran is service connected."

After a review of the evidentiary record, the Board finds that the claims file does not contain the April 2006 VA treatment record, as referenced in the January 2007 VA medical opinion. As a result, efforts should be made to obtain this record, and any other outstanding VA treatment records pertaining to the Veteran's service-connected bronchial asthma prior to his death. Subsequently, an additional VA medical opinion is necessary after review of any newly associated treatment records obtained and associated with the claims file. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). The RO should arrange for the Veteran's claims file to be reviewed by the VA physician who prepared the January 2007 VA medical opinion, if available, for the purpose of preparing an addendum.    

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain all outstanding records of VA treatment pertaining to the Veteran's service-connected bronchial asthma prior to July 2006, the date of the Veteran's death, to include the April 7, 2006 progress note in CPRS. All efforts to obtain such records should be fully documented. If the requested information is unavailable, the appellant and her representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. If newly associated treatment records are obtained and associated with the Veteran's claims file, it must be furnished to the VA physician who provided the January 2007 VA medical opinion. The physician must review all of the pertinent evidence of record and prepare an addendum for the purpose of stating whether or not the opinion she rendered in January 2007 has changed in light of the newly associated evidence of record. 

If, and only if, the requested VA physician is unavailable, a suitable substitute should be furnished the Veteran's claims folder. After a review of all the pertinent evidence of record, the physician should render an opinion as to whether it is at least as likely as not that the Veteran's service-connected bronchial asthma was a principal or contributory cause of his death. (The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death. It is not sufficient that a disorder, may have casually shared in producing death, but rather there must be a causal connection.) The VA physician must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the physician cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

